THE STATE OF SOUTH CAROLINA
                          In The Court of Appeals

             The State, Respondent,

             v.

             Charles Tillman, Appellant.

             Appellate Case No. 2018-000495



                          Appeal From Abbeville County
                       Frank R. Addy, Jr., Circuit Court Judge


                                Opinion No. 5805
                  Heard November 4, 2020 – Filed February 17, 2021


                                   AFFIRMED


             E. Charles Grose, Jr., of Grose Law Firm, of Greenwood,
             for Appellant.

             Attorney General Alan McCrory Wilson, Chief Deputy
             Attorney General W. Jeffrey Young, Deputy Attorney
             General Donald J. Zelenka, Senior Assistant Deputy
             Attorney General Melody Jane Brown, Assistant
             Attorney General Samuel Marion Bailey and Assistant
             Attorney General Caroline Scrantom, all of Columbia,
             for Respondent.


KONDUROS, J.: Charles Tillman was convicted for the murder of Christie
Stutler (Victim), and for the possession of a firearm during the commission of a
violent crime. He appeals his convictions, arguing the trial court erred in denying
his motions for directed verdict and new trial, in admitting certain postdeath
photographs of Victim, and in denying his request for an Edwards1 charge
regarding circumstantial evidence in the case. We affirm.

FACTS/PROCEDURAL BACKGROUND

Tillman and Victim were in a long-term on-again/off-again relationship. In
November of 2016, the pair were living together in a trailer located on Tillman's
mother's property on Bell Road in Abbeville County. According to his video-
recorded statement to police, Tillman went to work at approximately 9:00 a.m. on
November 8 with J.C. Boggs and Tillman's cousin, Walter Tillman. The three
performed various handyman services. When Tillman returned home around 6:00
p.m., he entered the trailer and found Victim on the bed lying on her stomach with
her head turned and hair covering her face. The crime scene photographs showed
blood down the side of the mattress near Victim's head. However, no evidence of
how Victim was harmed was visible. Tillman called 911 and stated Victim was
dead and had committed suicide by shooting herself. At one point during the
recorded call, Tillman's mother can be heard mentioning a gun.

When police arrived on location, approximately six minutes after the 911 call was
placed, they secured the scene. A burning kerosene heater was located relatively
close to the bed. Victim was wearing a t-shirt but no pants or underwear. After
further investigation, authorities determined Victim had been shot in the head and
shin. Two additional bullet holes were found in the bedroom ceiling and wall.
Upon further investigation, police found the murder weapon, a .22 caliber rifle, in
an inoperable car that Tillman and Victim used for storage located on the property.
The coroner determined Victim had not committed suicide and her time of death
was between 11:00 p.m. on November 7 and 11:00 a.m. on November 8.

During interviews with police, Tillman consistently stated Victim was alive when
he left for work that morning. However, his responses to pertinent questions were
evasive. Tillman never acknowledged the presence of a gun in the trailer or
mentioned having access to a gun until confronted by police after the murder
weapon was found. He could not account for the last time he might have held the
gun; he could not remember when he might have last accessed the junk car, nor
could he explain why his mother would have mentioned a gun on the 911 call. He


1
 State v. Edwards, 298 S.C. 272, 379 S.E.2d 888 (1989) (abrogated by State v.
Cherry, 361 S.C. 588, 606 S.E.2d 475 (2004), as recognized in State v. Logan, 405
S.C. 83, 747 S.E.2d 444 (2013)).
explained he assumed Victim had committed suicide by shooting herself because
she had talked about doing so before.

At trial, Tillman's mother testified she had stopped by the trailer to see if Victim
wanted to accompany her to the laundromat. Victim did not open the door, but
Tillman's mother thought she heard Victim say something and saw a shadow move
in the trailer. She acknowledged she did not initially share this information with
police. Additionally, she could not explain why she would have mentioned a gun
on the 911 call.

Victim's DNA and DNA that could belong to Tillman were found on the murder
weapon and Tillman's DNA was found in Victim's fingernail clippings. A very
small amount of gunshot residue (GSR) was found on Tillman's shirt. Dr. Brett
Woodward, a forensic pathologist, testified Victim died from a close range gunshot
wound to the head. He further testified as to bruising and other traumatic injuries
on Victim's body.

             There were multiple bruises, both of a recent and a
             remote nature. You can only judge a bruise by it's recent,
             it's less than about 12 to six hours, or it's remote, it's
             more than 18 hours when it begins to show changes in
             coloration. Obviously, some people bruise more
             severely than other people with the same trauma, but you
             can only judge the time between the bruises in that
             particular way. We saw some bruises, which suggested
             fingertips being pressed against the body in an effort to
             manipulate, control or hold the body. We saw scratches
             on the body which were consistent with another
             individual's fingerprints – or excuse me fingers losing
             contact with the body and the nails scratching the victim,
             and we saw burn injuries.

At the conclusion of the State's case, Tillman moved for a directed verdict. The
trial court denied the motion, explaining there was "substantial circumstantial
evidence and direct evidence . . . from which the jury could conclude that the
Defendant is the one who took the life of [Victim]." Tillman offered the testimony
of his co-workers, Walter Tillman and J.C. Boggs, and his uncle Willie Tillman in
his defense. At the conclusion of his presentation, Tillman renewed his motion for
directed verdict, which the trial court denied. Tillman was convicted of murder
and possession of a firearm during the commission of a violent crime. He was
sentenced to life in prison without the possibility of parole. This appeal followed.

LAW/ANALYSIS

   I.    Denial of Motion for Directed Verdict

Tillman contends the trial court erred in denying his directed verdict motion
because the State did not present substantial circumstantial evidence he killed
Victim. We disagree.

"On appeal from the denial of a directed verdict, this [c]ourt views the evidence
and all reasonable inferences in the light most favorable to the State." State v.
Butler, 407 S.C. 376, 381, 755 S.E.2d 457, 460 (2014). "The [c]ourt's review is
limited to considering the existence or nonexistence of evidence, not its
weight." State v. Bennett, 415 S.C. 232, 235, 781 S.E.2d 352, 353 (2016).

"When the evidence submitted raises a mere suspicion that the accused is guilty,
a directed verdict should be granted because suspicion implies a belief of guilt
based on facts or circumstances which do not amount to proof." Id. at 236, 781
S.E.2d at 353. "Nevertheless, a court is not required to find that the evidence infers
guilt to the exclusion of any other reasonable hypothesis." Id. at 236, 781 S.E.2d at
354. "Circumstantial evidence . . . gains its strength from its combination with
other evidence, and all the circumstantial evidence presented in a case must be
considered together to determine whether it is sufficient to submit to the
jury." State v. Rogers, 405 S.C. 554, 567, 748 S.E.2d 265, 272 (Ct. App. 2013).

Multiple pieces of circumstantial evidence, when put together, create more than
mere suspicion Tillman killed Victim. DNA consistent with Tillman's was found
on the murder weapon and Victim's fingernail clippings. One particle of GSR was
found on the right sleeve of Tillman's shirt. Tillman was with Victim from 11:00
p.m. until approximately 9:00 a.m., and her time of death was determined to be
between 11:00 p.m. and 11:00 a.m. Victim had recent and remote bruising on her
body and cigarette burns although Tillman told police he never physically harmed
her. Tillman indicated Victim had shot herself during his 911 call even though the
cause of death was not evident based on the position of Victim's body when
discovered. The murder weapon was found hidden in a car on the Bell Road
property in which Tillman and Victim apparently stored clothing and other items.
Tillman never mentioned the gun to police until after it was found and could not
give any timeframe for when he might have last touched the gun or the car in
which it was discovered. The bullets that killed Victim matched a cache of bullets
found in Tillman's trailer. At trial, Tillman's mother admitted that during the 911
call, she could be heard asking Tillman about having a gun at the trailer.2 She
initially denied mentioning a gun on the recording but later admitted it, telling
police "she had been wondering to herself why she would say that." Tillman's
mother testified at trial that she had called out to Victim about going to the
laundromat with her the morning of the murder after Tillman had left for work.
Tillman's mother stated Victim said something she could not understand, and she
saw a shadow move near the door. Tillman's mother did not initially report this to
police.

Taken cumulatively and in the light most favorable to the State, the evidence
described above is sufficient to withstand directed verdict. As the trial court noted,
taken in isolation, the evidence may only have raised a suspicion of Tillman's guilt.
However, when put together and coupled with Tillman's inconsistent and
implausible statements to police, the threshold required to withstand directed
verdict was met.3 Many of the items on this list could be challenged. For example,
Victim and Tillman lived together so his DNA could have been under her nails
without a struggle. Tillman could have gotten GSR on his shirt just by being in the
room where Victim was shot. However, it was within the jury's purview to
determine what each piece of evidence meant, how the pieces fit together, and
whether the sum of the evidence was sufficient to convict Tillman. See State v.

2
  At trial, Tillman's mother specifically denied asking Tillman whether he had a
gun at the trailer the previous day. While the contents of the 911 tape are not
always clear, Tillman's mother can be heard saying "yesterday" during her query to
Tillman. She also denied having further conversation with Tillman during the call
although a muffled conversation can be heard in the background on the recording.
3
  In State v. Hepburn, 406 S.C. 416, 753 S.E.2d 402 (2013), a case cited by
Tillman, the court determined any "demeanor" evidence gleaned from the
defendant's testimony at trial could not be considered in evaluating the sufficiency
of the State's evidence. In reversing the denial of directed verdict the court stated
"absent [the co-defendant's] interested testimony and the ability to assess
Appellant's credibility on the witness stand, the State did not present substantial
circumstantial evidence sufficient to warrant the denial of Appellant's midtrial
directed verdict motion." Id. at 442, 753 S.E.2d at 416 (emphases added).
Contrastively, in this case, because the State presented Tillman's police interviews
in its case-in-chief, the jury could have properly drawn determinations about his
credibility and the veracity of his explanations to police.
Mealor, 425 S.C. 625, 654, 825 S.E.2d 53, 69 (Ct. App. 2019) ("[A]lthough
the jury must consider alternative hypotheses, the court must concern itself solely
with the existence or non-existence of evidence from which a jury could
reasonably infer guilt."), cert. denied, S.C. Sup. Ct. Order dated Aug. 5, 2019; see
also Bennett, 415 S.C. at 237 n.1, 781 S.E.2d at 354 n.1 ("We recognize in this
area of ever-evolving jurisprudence our inquiry is necessarily fact-intensive;
therefore, the holdings in those cases are limited to their peculiar facts.").

Based on all of the foregoing, we affirm the trial court's denial of Tillman's
directed verdict motion.

   II.    Admission of Photographs

Next, Tillman argues the trial court erred in admitting certain photographs
depicting the Victim's body at the scene and from her autopsy. He maintains the
photographs were not relevant because Tillman had stipulated the death was a
homicide and, even if relevant, were more prejudicial than probative. We disagree.

"The relevancy, materiality, and admissibility of photographs as evidence are
matters left to the sound discretion of the trial court." State v. Johnson, 338 S.C.
114, 122, 525 S.E.2d 519, 523 (2000). "However, photographs calculated to
arouse the sympathy or prejudice of the jury should be excluded if they are
irrelevant or unnecessary to the issues at trial." Id.

The trial court held a lengthy pretrial hearing to determine which photographs
would be admitted. Even though the manner of death was admitted, the
photographs were very relevant to establish what Tillman saw upon arriving at the
scene and whether that scene would support his having characterized the incident
as a suicide. See State v. Hawes, 423 S.C. 118, 130-31, 813 S.E.2d 513, 519-20
(Ct. App. 2018) (affirming the admission of photographs including the victim's
body, which reflected the crime scene); see also State v. Kelley, 319 S.C. 173, 178,
460 S.E.2d 368, 370 (1995) (affirming the admission of photographs corroborating
witnesses' testimonies regarding the discovery of the crime scene). Additionally,
the autopsy photographs were used to show bruising and cigarette burns, which
would have been consistent with Tillman and Victim having had physical
altercations in the past, something Tillman denied.

The photographs were probative on the two points just discussed, and the trial
court took measured steps to minimize their prejudicial impact. It ordered the
State to cover the Victim's face in one photograph and to reproduce several of the
photographs in black and white to lessen their graphic nature. We conclude the
trial court did not abuse its discretion in admitting the disputed photographs as they
were relevant to matters in controversy, were highly probative, and were not
unduly prejudicial.

   III.   Remaining Issues on Appeal

Tillman raises several other arguments on appeal. We find these remaining issues
are without merit. As to the trial court's failure to define the standard of review it
applied in evaluating Tillman's motion for directed verdict, the trial court found
there was substantial circumstantial evidence Tillman committed the crimes of
which he was accused. See State v. Arnold, 361 S.C. 386, 389, 605 S.E.2d 529,
531 (2004) ("The trial court has a duty to submit the case to the jury where the
evidence is circumstantial if there is substantial circumstantial evidence which
reasonably tends to prove the guilt of the accused or from which his guilt may be
fairly and logically deduced."). Likewise, Tillman's contention the trial court erred
in refusing to give the substantial circumstantial evidence charge as stated in State
v. Edwards, 298 S.C. 272, 379 S.E.2d 888 (1989), is without merit. The trial court
was bound to give the charge it gave—the charge set forth by our supreme court in
State v. Logan, 405 S.C. 83, 747 S.E.2d 444 (2013). See id. at 98-99, 747 S.E.2d at
451-52 (disapproving of the "every other reasonable hypothesis" language in
Edwards because it came close to shifting the burden of proof to the defendant to
provide an alternate theory that would prove his innocence); see also State v.
Cheeks, 400 S.C. 329, 342, 733 S.E.2d 611, 618 (Ct. App. 2012) ("[T]his court
lacks the authority to rule against prior published precedent from our supreme
court, but is bound by the decisions of the supreme court.").

Additionally, we reject Tillman's argument the trial court erred in denying his
motion for mistrial after the State asked State Law Enforcement Division Agent Bo
Barton questions about his experience as a criminal profiler. The trial court's
curative instruction was lengthy and unequivocal in dispelling any notion that it
had qualified Agent Barton as an expert in any legally legitimate scientific field.
See State v. Walker, 366 S.C. 643, 658, 623 S.E.2d 122, 129 (Ct. App. 2005)
("Generally, a curative instruction is deemed to have cured any alleged error.").
Finally, Tillman maintains this court should overturn his conviction based on the
cumulative error doctrine. Because we find the issues raised by Tillman were
properly decided by the trial court, his cumulative error argument is unavailing.
See State v. Thompson, 420 S.C. 386, 404, 803 S.E.2d 44, 53 (Ct. App. 2017)
("Because we have found no errors in regard to the other issues [the appellant]
raised on appeal and [the appellant] does not point to any other errors made by the
trial court, [his cumulative error argument] is without merit.").

CONCLUSION

Based on all of the foregoing, Tillman's convictions for murder and possession of a
firearm during the commission of a violent crime are

AFFIRMED.

LOCKEMY, C.J., and MCDONALD, J., concur.